Exhibit 10.2.4

OMNIBUS AMENDMENT

WAIVER AND AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT AND AMENDMENT NO. 4

TO RECEIVABLES SALE AGREEMENT

THIS OMNIBUS AMENDMENT (this “Amendment”) is entered into as of February 12,
2009 by and among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller” or “YRRFC”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) JPMorgan Chase Bank, N.A., SunTrust Bank, Wachovia Bank, National
Association, and The Royal Bank of Scotland plc as successor to ABN AMRO Bank,
N.V. (each of the foregoing a “Committed Purchaser”),

(d) Falcon Asset Securitization Company LLC, Three Pillars Funding LLC and
Amsterdam Funding Corporation (each of the foregoing, a “Conduit”),

(e) YRC Assurance Co. Ltd., an exempted company incorporated with limited
liability under the laws of Bermuda, individually and as agent for itself
(together with its successors and permitted assigns and in such latter capacity,
a “Co-Agent”),

(f) Wachovia Bank, National Association, as letter of credit issuer (the “LC
Issuer”),

(g) SunTrust Robinson Humphrey, Inc., Wachovia Bank, National Association, The
Royal Bank of Scotland plc as successor to ABN AMRO Bank, N.V. and JPMorgan
Chase Bank, N.A. (each of the foregoing, a “Co-Agent”),

(h) JPMorgan Chase Bank, N.A., as administrative agent for the Groups (together
with its successors and permitted assigns and in such capacity, the
“Administrative Agent” and together with the Co-Agents, and their respective
successors and permitted assigns, the “Agents”), and

(i) YRC Inc., a Delaware corporation formerly known as Yellow Roadway Corp. and
successor by merger to Yellow Transportation, Inc. and Roadway Express, Inc.
(“YRC”), USF Reddaway, Inc., an Oregon corporation (“Reddaway”), and USF
Holland, Inc., a Michigan corporation (together with YRC and Reddaway, the
“Originators”),

with respect to (i) that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Seller, the Committed
Purchasers, the Conduits, LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified from time to time,

 

1



--------------------------------------------------------------------------------

the “RPA”), and (ii) that certain Amended and Restated Receivables Sale
Agreement, dated as of May 24, 2005, by and between the Originators, as sellers,
and YRRFC, as purchaser (as amended, restated, supplemented or otherwise
modified from time to time, the “RSA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms.

(a) Capitalized terms used herein and not otherwise defined shall have the
meanings attributed to such terms in the RPA, or if not defined therein, the
RSA.

(b) As used in this Amendment:

“Additional Representation Default” means any Default (as defined in the YRCW
Credit Agreement) or Event of Default (as defined in the YRCW Credit Agreement)
which has arisen or may arise under clause (c) of Article VII of the YRCW Credit
Agreement as a result of representations or warranties made or deemed made by or
on behalf of any Borrower (as defined in the YRCW Credit Agreement) or any
Subsidiary (as defined in the YRCW Credit Agreement) in connection with any Loan
Document (as defined in the YRCW Credit Agreement) or in any report, certificate
or other document furnished pursuant to or in connection with any Loan Document
proving to have been incorrect in any material respect when made or deemed made
solely as a result of the Lien Covenant Default.

“Lien Covenant Default” means any Default (as defined in the YRCW Credit
Agreement) or Event of Default (as defined in the YRCW Credit Agreement) arising
under clause (d) of Article VII of the YRCW Credit Agreement as a result of the
failure of the Loan Parties (as defined in the YRCW Credit Agreement) to comply
with the negative covenants set forth in Section 6.02 of the YRCW Credit
Agreement by virtue of the Liens (as defined in the YRCW Credit Agreement)
granted in respect of those certain secured intercompany notes identified on
Schedule II hereto.

“Related Servicer Defaults” means any Servicer Default under Section 7.1(b) of
the RPA that may have arisen as a result of representations or warranties, made
or deemed made by or on behalf of Seller in connection with the RPA or any
Transaction Document or in any report, certificate or other document furnished
pursuant to or in connection with the RPA or any Transaction Document, proving
to have been incorrect when made or deemed made or conditions to any Credit
Event not being satisfied solely as a result of the existence of a “Default” or
“Event of Default” pursuant to Section 7.1(h) of the RPA arising from the Lien
Covenant Default or the Additional Representation Default.

 

2



--------------------------------------------------------------------------------

2. Waivers. Subject to the satisfaction or waiver of the conditions precedent
set forth in Section 6(a) below, the Required Co-Agents, on behalf of the Agents
and the Purchasers, hereby waive the following:

(a) the Specified Servicer Defaults (as defined in the Limited Waiver and Second
Amendment to Third Amended and Restated Receivables Purchase Agreement dated as
of January 15, 2009, among Seller, Performance Guarantor, the Committed
Purchasers, the Conduits and the Agents), and

(b) the Related Servicer Defaults arising prior to the date hereof.

3. Amendments to RPA. The RPA is hereby amended as follows:

(a) Section 11.14 of the RPA is hereby amended and restated in its entirety to
read as follows:

“Section 11.14. Characterization.

(a) It is the intention of the parties hereto that each purchase of a Purchaser
Interest hereunder shall constitute an absolute and irrevocable sale for all
purposes other than financial accounting purposes, which purchase shall provide
the applicable Purchaser with the full benefits of ownership of the applicable
Receivable Interest. Except as specifically provided in this Agreement, each
sale of a Purchaser Interest hereunder is made without recourse to the Seller;
provided, however, that (i) the Seller shall be liable to each of the Purchasers
and the Agents for all representations, warranties and covenants made by the
Seller pursuant to the terms of this Agreement, and (ii) such sale does not
constitute and is not intended to result in an assumption by any Purchaser or
Agent or any assignee thereof of any obligation of the Seller or any Originator
or any other person arising in connection with the Receivables, the Related
Security, or the related Invoices, or any other obligations of the Seller or any
Originator.

(b) If, notwithstanding the intention of the parties expressed above, any sale
or transfer by Seller hereunder shall be characterized as a secured loan and not
a sale or such sale shall for any reason be ineffective or unenforceable (any of
the foregoing being a “Recharacterization”), then this Agreement shall be deemed
to constitute a security agreement under the UCC and other applicable law. In
the case of any Recharacterization, the Seller represents and warrants that each
remittance of Collections to any Agent or the Purchasers hereunder will have
been (i) in payment of a debt incurred in the ordinary course of business or
financial affairs and (ii) made in the ordinary course of business or financial
affairs.”

(b) The definitions of “Applicable Margin” and “Reserve Requirement” in Exhibit
I to the RPA are deleted in their entirety.

 

3



--------------------------------------------------------------------------------

(c) Exhibit I of the RPA is hereby amended by adding, in their appropriate
alphabetical order, the following definitions:

“Audit Reserve Percentage” means 5.00%.

“Base LIBOR Rate” means the rate per annum equal to (a) the rate at which
deposits in U.S. Dollars are offered by the Reference Bank to first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, such
deposits being in the approximate amount of the Capital of the Purchaser
Interest to be funded or maintained, multiplied by (b) the Statutory Reserve
Rate (expressed as a decimal) applicable to such Tranche Period.

“Capital Expenditures” shall have the meaning specified in the YRCW Credit
Agreement.

“Consolidated EBITDA” shall have the meaning specified in the YRCW Credit
Agreement.

“Liquidity” means, as of any Business Day, the average of the Performance
Guarantor’s Liquidity Amount as of the end of business (US Central time) for the
immediately preceding five (5) Business Days, which average shall be tested
promptly in the morning on each Business Day; provided, however, that on and
after any Business Day on which Liquidity is less than $150,000,000, the
Performance Guarantor shall thereafter provide such daily calculations via-email
PDF to the Administrative Agent (“Email Reports”) no later than 5:00 p.m. (New
York City time) on each Business Day until Liquidity exceeds $150,000,000 for
ten (10) consecutive Business Days at which point such Email Reports shall not
be required until Liquidity subsequently drops below $150,000,000.

“Liquidity Amount” shall have the meaning specified in the YRCW Credit Agreement

“Liquidity Notification Date” means any date on which the Liquidity of the
Performance Guarantor is less than $100,000,000 (each such occurrence, a
“Liquidity Deficiency”), whether or not the Performance Guarantor does in fact
notify the Administrative Agent of such Liquidity Deficiency.

“Statutory Reserve Rate” shall have the meaning specified in the YRCW Credit
Agreement.

(d) The definition in Exhibit I to the RPA of each of the terms specified below
is hereby amended and restated in its entirety to read, respectively, as
follows:

“Aggregate Reserve Percentage” means on any date of determination, the sum of
(a) the Loss Reserve Percentage, plus (b) the Discount Reserve Percentage, plus
(c) the Dilution Reserve Percentage, plus (d) the Servicer Fee Percentage, plus
(e) from and after March 31, 2009, if the Administrative Agent

 

4



--------------------------------------------------------------------------------

has not notified the other Agents and the Seller that (i) it has received a
report regarding the audit of the Receivables in progress by FTI Consulting,
Inc. as of February 11, 2009, under Section 5.1(d) of this Agreement and
(ii) all material issues of noncompliance of Receivables with this Agreement or
the Credit and Collection Policy identified in such report have been resolved to
the Administrative Agent’s reasonable satisfaction, the Audit Reserve
Percentage.

“Base Rate” means, with respect to each Group, a rate per annum equal to the
highest of (i) the corporate base rate, prime rate or base rate of interest, as
applicable, announced by such Group’s Reference Bank from time to time, changing
when and as such rate changes, (ii)  1/2 of 1% above the Federal Funds Effective
Rate, changing when and as such rate changes and (iii) the LIBOR Rate.

“Calculation Period” means, for the purposes of any calculation defined herein
which references a “Calculation Period,” (i) during an Asynchronous Accounting
Period, (A) in the case of any amounts used in such calculation derived from or
associated with Receivables originated by YRC, the calendar month designated in
the table below and (B) in the case of any amounts used in such calculation
derived from or associated with Receivables originated by USF Reddaway Inc. or
USF Holland Inc., the accounting period designated in the table below, it being
understood that “Calculation Period” is a collective term referring to both
component periods as specified in (A) and (B) above and as indicated in the
table below, and the phrases “Calculation Period most recently ended” and “as of
the last day of the Calculation Period most recently ended” refer collectively
to both respective component periods or the last day of both respective
component periods (as the case may be) as specified in (A) and (B) above and as
indicated in the table below, or (ii) at all other times, each calendar month:

 

CALCULATION

PERIOD

  

CALENDAR

MONTH

  

ACCOUNTING

PERIOD

  

CORRESPONDING

DATES

2

   February 2009    4 weeks    2/1/09 - 2/28/09

3

   March 2009    5 weeks    3/1/09 - 4/4/09

4

   April 2009    4 weeks    4/5/09 - 5/2/09

5

   May 2009    4 weeks    5/3/09 - 5/30/09

6

   June 2009    5 weeks    5/31/09 - 7/4/09

7

   July 2009    4 weeks    7/5/09 - 8/1/09

8

   August 2009    4 weeks    8/2/09 - 8/29/09

9

   September 2009    5 weeks    8/30/09 - 10/3/09

10

   October 2009    4 weeks    10/4/09 - 10/31/09

11

   November 2009    4 weeks    11/1/09 - 11/28/09

12

   December 2009    5 weeks    11/29/09 - 12/31/09

1

   January 2010    4 weeks    1/1/10 - 1/30/10

2

   February 2010    4 weeks    1/31/10 - 2/27/10

 

5



--------------------------------------------------------------------------------

“Concentration Limit” means:

(a) for any Obligor and its Affiliates considered as if they were one and the
same Obligor, an amount equal to (i) 2.80%, multiplied by (ii) the aggregate
Outstanding Balance of all Eligible Receivables at such time; and

(b) at any time, for all Government Receivables, 2.80% of the aggregate
Outstanding Balance of all Eligible Receivables at such time;

provided, however, that the Administrative Agent may from time to time designate
other amounts (each, a “Special Concentration Limit”) for any Obligor or class
of Receivables, it being understood and agreed that any of the Agents may, upon
not less than three Business Days’ notice to the Seller and the other Agents,
cancel any Special Concentration Limit.

“Dilution Reserve Percentage” means, on any date of determination, the greater
of (i) the Dilution Reserve Percentage Floor and (ii) the percentage determined
pursuant to the following formula:

{(2.50 x ED) + [(DS - ED) x (DS/ED) ]} x DHR

where:

ED        = the Expected Dilution on such date;

DS        = the Dilution Spike as of such date; and

DHR     = the Dilution Horizon Ratio on such date.

“Discount Reserve” means, on any date of determination, the amount determined
pursuant to the following formula:

{ (D + F) + [ (C x 3 x DR) x 3 x DSO ] }

                                             360

where:

D = the accrued and unpaid Discount for all Receivable Interests of the
Purchasers as of the date of determination;

F = the aggregate amount of accrued and unpaid Servicer Fees and other fees
owing pursuant to the Fee Letters as of the date of determination;

C = the aggregate Capital outstanding as of the date of determination;

DR = the highest Discount Rate applicable on the date of determination; and

DSO = the Days Outstanding.

 

6



--------------------------------------------------------------------------------

“LC Sublimit” means the lesser of (a) $105,000,000 and (b) the aggregate
Commitments.

“LIBOR Rate” means an interest rate per annum equal to the sum of (a) the
greater of (i) the Base LIBOR Rate and (ii) 3.50% multiplied by the Statutory
Reserve Percentage, plus (b) 6.50%. The LIBOR Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.

“LMIR” means, on any date of determination, a rate per annum equal to the sum of
(a) the greater of (i) the LIBOR Market Index Rate and (ii) 3.50% multiplied by
the Statutory Reserve Percentage, plus (b) 6.50%.

“Loss Reserve Percentage” means, on any date of determination, the greater of
(i) 14.0%, and (ii) the percentage equal to (a) 2.5 multiplied by (b) the
highest of the past twelve rolling 3-Calculation Period average Default Ratios,
multiplied by (c) a fraction having a numerator equal to the aggregate amount of
Receivables generated during the preceding 4 Calculation Periods and denominator
equal to the Net Receivables Balance on the date of determination.

“Servicer Fee Reserve” means, on any date, an amount determined pursuant to the
following formula:

SFRP x NRB x 3 x DSO

                        360

where:

SFRP = the Servicer Fee Reserve Percentage as of the date of determination;

NRB = the Net Receivables Balance as of the opening of business of the Servicer
on such date; and

DSO = the Days Outstanding on such date of determination.

“Stated Liquidity Termination Date” means February 11, 2010.

“Trigger Event” means (a) the Required Co-Agents shall not have waived a
Liquidity Deficiency within five (5) Business Days of the Liquidity Notification
Date, (b) the failure of the Performance Guarantor to maintain, as of the end of
the accounting periods set forth below, Consolidated EBITDA in the minimum level
set forth below next to such accounting period (for each such period, “Minimum
Consolidated EBITDA”); provided, however, that from and after the date of the
consummation of the Permitted Disposition (as defined in the YRCW Credit
Agreement) the Minimum Consolidated EBITDA covenant levels in the table below
shall be modified as set forth on Schedule I attached hereto for the fiscal
quarter in which the Permitted Disposition is consummated and for each fiscal
quarter thereafter:

 

7



--------------------------------------------------------------------------------

Period

   Minimum EBITDA
(pre-Permitted
Disposition)

For the fiscal quarter ending on June 30, 2009

   $ 45,000,000

For the two consecutive fiscal quarters ending on September 30, 2009

   $ 130,000,000

For the three consecutive fiscal quarters ending on December 31, 2009

   $ 180,000,000

For the four consecutive fiscal quarters ending on March 31, 2010

   $ 205,000,000

For the four consecutive fiscal quarters ending on June 30, 2010

   $ 205,000,000

For the four consecutive fiscal quarters ending on September 30, 2010

   $ 215,000,000

For the four consecutive fiscal quarters ending on December 31, 2010

   $ 240,000,000

or (c) as of the end of the accounting periods set forth below, Capital
Expenditures shall exceed the amount set forth below next to such accounting
period:

 

Period

   Maximum Capital
Expenditures

For the four consecutive fiscal quarters ending December 31, 2009

   $ 150,000,000

For the four consecutive fiscal quarters ending December 31, 2010

   $ 235,000,000

4. Amendment to RSA. Section 1.6 of the RSA is hereby amended and restated in
its entirety to read as follows:

“Section 1.6. Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.1(b), the conveyance by each Originator to the Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale
(the foregoing being a “Recharacterization”), this Agreement shall constitute a
security agreement under the UCC and other applicable law. For this purpose,
each Originator hereby grants to the Buyer a duly perfected security interest in
all of such Originator’s right, title and interest in, to and under the
Receivables, the Collections, each Collection Account, all Related Security, all
payments on or with respect to such Receivables, all other rights relating to
any payments made in respect of the Receivables, and all proceeds of any
thereof, in each case, whether now owned or existing or hereafter acquired or
arising, which security interest

 

8



--------------------------------------------------------------------------------

shall be prior to all other liens on and security interests therein. After an
Event of Default, the Buyer and its assignees shall have, in addition to the
rights and remedies which they may have under this Agreement, all other rights
and remedies provided to a secured creditor after default under the UCC and
other applicable law, which rights and remedies shall be cumulative. In the case
of any Recharacterization, each of the Originators and the Buyer represents and
warrants as to itself that each remittance of Collections by any Originator to
the Buyer hereunder will have been (i) in payment of a debt incurred by such
Originator in its ordinary course of business or financial affairs of such
Originator and the Buyer and (ii) made in the ordinary course of business or
financial affairs of such Originator and the Buyer.”

5. Representations and Warranties. In order to induce the other parties to enter
into this Amendment, (a) the Seller hereby represents and warrants to the
Agents, the LC Issuer and the Purchasers that after giving effect to the
amendments contained in Section 2 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date (as defined
herein), (ii) the RPA, as amended hereby, constitutes the legal, valid and
binding obligation of the Seller enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding of equity or at law) and
(iii) excluding Section 3.1(k) of the RPA solely insofar as it relates to the
absence of a Material Adverse Effect of the type described in clause (i) of the
definition of such term (as to which no representation or warranty is made
hereby), each of the Seller’s representations and warranties contained in the
RPA is correct as of the Effective Date, (b) each of the Originators hereby
represents and warrants to the Seller, the Agents, the LC Issuer and the
Purchasers that after giving effect to the amendments contained in Section 3
above, (i) no event has occurred and is continuing that will constitute an Event
of Default or Potential Event of Default, (ii) the RSA, as amended hereby,
constitutes the legal, valid and binding obligation of each Originator
enforceable against it in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding of equity or at law) and (iii) excluding Section 2.1(j) of the RSA
solely insofar as it relates to the absence of a Material Adverse Effect of the
type described in clause (i) of the definition of such term (as to which no
representation or warranty is made hereby) each of the Originator’s
representations and warranties contained in the RSA is true and correct as of
the Effective Date, and (c) the Performance Guarantor hereby consents to the
amendment herein contained and ratifies and confirms the Performance Undertaking
remains in full force and effect.

6. Effective Date; Withdrawal of YRC Assurance.

(a) This Amendment shall become effective (the “Effective Date”) when each of
the following conditions precedent has been satisfied or waived: (i) receipt by
the Administrative Agent of counterparts of this Amendment, in form and
substance acceptable to the Administrative Agent, duly executed by the Seller,
the Performance Guarantor, the Originators and the Required Co-Agents;
(ii) receipt by the Administrative Agent of counterparts

 

9



--------------------------------------------------------------------------------

of the Third Amended and Restated Co-Agents’ Fee Letter, in form and substance
acceptable to the Administrative Agent, duly executed by the Co-Agents and
YRRFC; (iii) receipt by the Agents of their applicable fees pursuant to the
Third Amended and Restated Co-Agents’ Fee Letter or otherwise; (iv) receipt by
the Administrative Agent of counterparts to the Waiver and Amendment No. 2 to
Credit Agreement dated as of the date hereof, duly executed by the Performance
Guarantor, certain of its Canadian and United Kingdom Affiliates, JPMorgan Chase
Bank, N.A., as administrative agent, and the lenders party thereto; (v) receipt
by the Agents not later than 3:00 p.m. (New York time) of (x) a Purchase Notice
with respect to the purchase of Purchaser Interests under Section 5(b)(i) below,
which notice shall be deemed sufficient for purposes of Section 1.2 of the RPA
and (y) a Reduction Notice with respect to the repayment in full of all
Aggregate Unpaids owing to YRC Assurance under Section 5(b)(ii) below, which
notice shall be deemed sufficient for the purposes of Section 1.6 of the RPA
even though YRC Assurance will be the only Purchaser participating therein; and
(vi) the Seller shall have paid the reasonable legal fees and disbursements of
the Administrative Agent’s counsel, Latham & Watkins LLP, invoiced on or prior
to February 10, 2009.

(b) Anything contained in the RPA to the contrary notwithstanding:

(i) One Business Day after the Effective Date (the “Funding Date”), in
consideration of the payment to YRC Assurance of $158,991,615.35 in immediately
available funds (which payment will be made with available funds including those
received from (A) the Seller (as a result of the changes in various reserves
effected hereby which changes reduced the total amount of Capital otherwise
available from the Bank Groups for purchase of YRC Assurance’s interests in
Aggregate Capital), and (B) the Bank Groups as contemplated in clause 5(b)(ii)
below), YRC Assurance shall absolutely and unconditionally sell, assign and
convey to the Seller, and the Seller shall (on the Funding Date) absolutely and
unconditionally agree to purchase and accept, all of YRC Assurance’s right,
title and interest in, to and under the Purchaser Interests in a transaction
intended to constitute true sale and absolute purchase thereof, and upon receipt
by YRC Assurance of such payment, YRC Assurance shall be deemed to have effected
such sale, assignment and conveyance to Seller, and Seller shall be deemed to
have effected such purchase and accepted such Purchaser Interests;

(ii) On the Funding Date, immediately after acquiring such Purchaser Interests
from YRC Assurance, the Seller hereby notifies the Agents that it shall sell
such Purchaser Interests to the Bank Groups pursuant to the RPA ratably in
accordance with their respective Percentages, and the Bank Groups are hereby
authorized and directed to, and shall, purchase such Purchaser Interests
(determined on a pro-forma basis after giving effect to the purchase from YRC
Assurance by Seller of YRC Assurance’s Purchaser Interest described in clause
5(b)(i) above) and pay their respective Percentages of the Purchase Price,
adjusted for the contribution of funds from the Seller as contemplated in clause
5(b)(i) above, directly to Seller’s account no. 5566681 at JPMorgan Chase Bank,
N.A., Mail Code IL 1-0196, Floor 18, 300 S. Riverside Plaza, Chicago, IL 60606,
312-954-3722, Attn: Kim Gilchrist, ABA No.: 021000021; and

(iii) From and after payment in accordance with the preceding clauses 5(b)(i)
and 5(b)(ii), (a) YRC Assurance shall (1) no longer be a Purchaser or a Co-Agent
party to the RPA or any of the other Transaction Documents, (2) have no further
rights to purchase any

 

10



--------------------------------------------------------------------------------

Purchaser Interests or any further claim to or security interest in the
Receivables, the Collections or the Related Security, (3) be released from any
further claims, liabilities or obligations under the RPA, and (4) have no
further rights or claims against the Seller under any of the Transaction
Documents, and (b) as provided in the RPA, the Purchaser Interests shall not
exceed 100%.

7. Ratification. Except as modified hereby, the RPA and the RSA are hereby
ratified, approved and confirmed in all respects.

8. Reference to Agreement. From and after the Effective Date, each reference in
the RPA and the RSA to “this Agreement”, “hereof”, or “hereunder” or words of
like import, and all references to the RPA and the RSA in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean, respectively, the RPA and the
RSA, as applicable, as modified by this Amendment.

9. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Waiver and Amendment.

10. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

11. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

<Signature pages follow>

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES

FUNDING CORPORATION

By:

 

/s/ Christina E. Wise

Name:

  Christina E. Wise

Title:

  President and Chief Executive Officer YRC WORLDWIDE INC., as Performance
Guarantor

By:

 

/s/ Timothy A. Wicks

Name:

  Timothy A. Wicks

Title:

  Executive Vice President and Chief Financial Officer YRC INC.

By:

 

/s/ Phil J. Gaines

Name:

  Phil J. Gaines

Title:

  Senior Vice President and Chief Financial Officer USF REDDAWAY, INC.

By:

 

/s/ Thomas S. Palmer

Name:

  Thomas S. Palmer

Title:

  Vice President - Finance and Chief Financial Officer USF HOLLAND, INC.

By:

 

/s/ Daniel L. Olivier

Name:

  Daniel L. Olivier

Title:

  Vice President - Finance



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC., as Three Pillars Agent By:  

/s/ Kecia P. Howson

Name:   Kecia P. Howson Title:   Director

JPMORGAN CHASE BANK, N.A.,

as Falcon Agent and as Administrative Agent

By:  

/s/ John M. Kuhns

Name:   John M. Kuhns Title:   Executive Director

WACHOVIA BANK, NATIONAL ASSOCIATION,

as LC Issuer and as Wachovia Agent

By:  

/s/ Elizabeth R. Wagner

Name:   Elizabeth R. Wagner Title:   Managing Director

THE ROYAL BANK OF SCOTLAND PLC,

as Amsterdam Agent

By:   GREENWICH CAPITAL MARKETS, INC.,   as its agent By:  

/s/ Michael Zappaterrini

Name:   Michael Zappaterrini Title:   Managing Director



--------------------------------------------------------------------------------

WAIVER AND AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS WAIVER AND AMENDMENT (this “Amendment”) is entered into as of February 27,
2009 by and among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller” or “YRRFC”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) JPMorgan Chase Bank, N.A., SunTrust Bank, Wachovia Bank, National
Association, and The Royal Bank of Scotland plc as successor to ABN AMRO Bank
N.V. (each of the foregoing a “Committed Purchaser”),

(d) Falcon Asset Securitization Company LLC, Three Pillars Funding LLC and
Amsterdam Funding Corporation (each of the foregoing, a “Conduit”),

(e) Wachovia Bank, National Association, as letter of credit issuer (the “LC
Issuer”),

(f) SunTrust Robinson Humphrey, Inc., Wachovia Bank, National Association, The
Royal Bank of Scotland plc as successor to ABN AMRO Bank N.V. and JPMorgan Chase
Bank, N.A. (each of the foregoing, a “Co-Agent”), and

(g) JPMorgan Chase Bank, N.A., as administrative agent for the Groups (together
with its successors and permitted assigns and in such capacity, the
“Administrative Agent” and together with the Co-Agents, and their respective
successors and permitted assigns, the “Agents”),

with respect to that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Seller, the Committed
Purchasers, the Conduits, LC Issuer and the Agents (as amended, restated,
supplemented or otherwise modified from time to time, the “RPA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms.

(a) Capitalized terms used herein and not otherwise defined shall have the
meanings attributed to such terms in the RPA.

(b) As used in this Amendment:

“Additional Representation Default” means any Default (as defined in the YRCW
Credit Agreement) or Event of Default (as defined in the YRCW

 

1



--------------------------------------------------------------------------------

Credit Agreement) which has arisen or may arise under clause (c) of Article VII
of the YRCW Credit Agreement as a result of representations or warranties made
or deemed made by or on behalf of any Borrower (as defined in the YRCW Credit
Agreement) or any Subsidiary (as defined in the YRCW Credit Agreement) in
connection with any Loan Document (as defined in the YRCW Credit Agreement) or
in any report, certificate or other document furnished pursuant to or in
connection with any Loan Document proving to have been incorrect in any material
respect when made or deemed made solely as a result of the Mortgage Covenant
Default.

“Mortgage Covenant Default” means any Default (as defined in the YRCW Credit
Agreement) or Event of Default (as defined in the YRCW Credit Agreement) arising
under clause (d) of Article VII of the YRCW Credit Agreement as a result of the
failure of the Loan Parties (as defined in the YRCW Credit Agreement) to comply
with the affirmative covenants set forth in Section 5.10 of the YRCW Credit
Agreement by virtue of the failure to grant Liens (as defined in the YRCW Credit
Agreement) in favor of or for the benefit of the administrative agent under the
YRCW Credit Agreement in respect of real property identified on Annex B to the
Consent, Waiver and Amendment No. 3, dated as of the date hereof, to the YRCW
Credit Agreement.

“Related Servicer Defaults” means any Servicer Default under Section 7.1(b) of
the RPA that may have arisen as a result of representations or warranties, made
or deemed made by or on behalf of Seller in connection with the RPA or any
Transaction Document or in any report, certificate or other document furnished
pursuant to or in connection with the RPA or any Transaction Document, proving
to have been incorrect when made or deemed made or conditions to any Credit
Event not being satisfied solely as a result of the existence of a “Default” or
“Event of Default” pursuant to Section 7.1(h) of the RPA arising from the
Mortgage Covenant Default or the Additional Representation Default.

2. Waivers. Subject to the satisfaction or waiver of the conditions precedent
set forth in Section 5 below, the Required Co-Agents, on behalf of the Agents
and the Purchasers, hereby waive the Related Servicer Defaults arising prior to
the date hereof.

3. Amendments.

(a) Section 7.1(d) of the RPA is hereby amended and restated in its entirety to
read as follows:

(d) As at the end of any Calculation Period:

(i) the average of the Delinquency Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed (A) 3.50% at any time
between February 27, 2009, and September 30, 2009, or (B) 2.50% at any other
time;

(ii) the average of the Dilution Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed (A) 14.00% at any time
between February 27, 2009, and September 30, 2009, or (B) 9.50% at any other
time; or

 

2



--------------------------------------------------------------------------------

(iii) the average of the Default Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed (A) 3.50% at any time
between February 27, 2009, and September 30, 2009, or (B) 2.25% at any other
time.

(b) Section 11.1(b) of the RPA is hereby amended by replacing the period at the
end of subsection (iii) thereof with “; or” and adding a new subsection
(iv) thereto to read as set forth below:

(iv) without the written consent of (A) on any date of determination prior to
the Amortization Date, the Co-Agents of the Bank Groups whose Group Commitments
represent more than 66.667% of the Aggregate Commitments, and (B) on any date of
determination on or after the Amortization Date, the Co-Agents of the Bank
Groups whose Groups’ respective Capital then outstanding represent more than
66.667% of the aggregate Capital then outstanding from all Bank Groups, amend,
modify or waive any provision of Section 7.1.

4. Representations and Warranties. In order to induce the other parties to enter
into this Amendment, (a) the Seller hereby represents and warrants to the
Agents, the LC Issuer and the Purchasers that after giving effect to the
amendment contained in Section 3 above, (i) no Servicer Default or Potential
Servicer Default exists and is continuing as of the Effective Date (as defined
herein), (ii) the RPA, as amended hereby, constitutes the legal, valid and
binding obligation of the Seller enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and
(iii) excluding Section 3.1(k) of the RPA solely insofar as it relates to the
absence of a Material Adverse Effect of the type described in clause (i) of the
definition of such term (as to which no representation or warranty is made
hereby), each of the Seller’s representations and warranties contained in the
RPA is correct as of the Effective Date, and (b) the Performance Guarantor
hereby consents to the amendment herein contained and ratifies and confirms that
the Performance Undertaking remains in full force and effect.

5. Effective Date. This Amendment shall become effective (the “Effective Date”)
when each of the following conditions precedent has been satisfied or waived:
(i) receipt by the Administrative Agent of counterparts of this Amendment, in
form and substance acceptable to the Administrative Agent, duly executed by the
Seller, the Performance Guarantor and the Required Co-Agents; (ii) receipt by
the Administrative Agent of counterparts to the Consent, Waiver and Amendment
No. 3 to Credit Agreement dated as of the date hereof, duly executed by the
Performance Guarantor, certain of its Canadian and United Kingdom Affiliates,
JPMorgan Chase Bank, N.A., as administrative agent, and the lenders party
thereto; (iii) the Seller shall have paid the reasonable legal fees and
disbursements of the Administrative Agent’s counsel, Latham & Watkins LLP,
invoiced on or prior to the date hereof; (iv) receipt by the Administrative
Agent of counterparts of a Waiver and Amendment Fee Letter dated as of the

 

3



--------------------------------------------------------------------------------

date hereof (the “Waiver and Amendment Fee Letter”) duly executed by YRRFC and
each of the Co-Agents that is executing a counterpart of this Amendment; and
(v) receipt by the applicable Co-Agents of their waiver and amendment fees
pursuant to the Waiver and Amendment Fee Letter.

6. Ratification. Except as modified hereby, the RPA is hereby ratified, approved
and confirmed in all respects.

7. Reference to Agreement. From and after the Effective Date, each reference in
the RPA to “this Agreement”, “hereof”, or “hereunder” or words of like import,
and all references to the RPA in any and all agreements, instruments, documents,
notes, certificates and other writings of every kind and nature shall be deemed
to mean the RPA, as modified by this Amendment.

8. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Amendment.

9. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.

10. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart via facsimile or other electronic transmission shall be deemed
delivery of an original counterpart.

<Signature pages follow>

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

/s/ Christina E. Wise

Name:   Christina E. Wise Title:   President and Chief Executive Officer YRC
WORLDWIDE INC., as Performance Guarantor By:  

/s/ Christina E. Wise

Name:   Christina E. Wise Title:   Vice President and Treasurer SUNTRUST
ROBINSON HUMPHREY, INC., as Three Pillars Agent By:  

/s/ Kecia P. Howson

Name:   Kecia P. Howson Title:   Director JPMORGAN CHASE BANK, N.A., as Falcon
Agent and as Administrative Agent By:  

/s/ John M. Kuhns

Name:   John M. Kuhns Title:   Executive Director WACHOVIA BANK, NATIONAL
ASSOCIATION, as LC Issuer and as Wachovia Agent By:  

/s/ Elizabeth R. Wagner

Name:   Elizabeth R. Wagner Title:   Managing Director

 

5



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Amsterdam Agent By:   GREENWICH CAPITAL
MARKETS, INC., as its agent By:  

/s/ David Viney

Name:   David Viney Title:   Managing Director

 

6